Littlejohn, Justice.
This case involves basically the same issue dealt with in the case of Fox, etc., et al v. City of Columbia, 196 S. E. (2d) 105, filed herewith.
The only difference in the two cases lies in the fact that in this case the complaint alleges that the traffic light was defective in that it indicated a red light for traffic going south on Main Street, while indicating a green light for traffic going north on Main Street at a street intersection. Herein both the City of Columbia and the operator of another vehicle are made parties-defendant. The demurrer of the City of Columbia was overruled. The contention of counsel for the city that the complaint does not factually allege a malfunction, but sets forth merely a conclusion is without merit. The issue must be met on trial and not disposed of by demurrer. In both cases, the traffic light is alleged to have been defective and it is alleged that such defect proximately caused the injuries.
The lower court properly overruled the demurrer. Let the City of Columbia have twenty days from the date of filing of the remittitur in which to answer.
*374Affirmed.
Moss, C. J., and Lewis, Bussey and Brailsford, JJ., concur.